EX-99.23(g)(25) MUTUAL FUND RIDER TO GLOBAL CUSTODY AGREEMENT BETWEEN THE CUSTOMER AND JPMORGAN CHASE BANK, N.A. J.P. Morgan Mutual Fund Rider to Global Custody Agreement Between JPMorgan Chase Bank, N.A., and Jackson National Asset Management, LLC (“Customer”) effective August 12, The following modifications are made to the Agreement: A.Add a new Section 2.19 to the Agreement as follows: 2.19 Compliance With U.S. Securities And Exchange Commission ("SEC") Rule 17f-5 (“Rule 17f-5”). (a) Customer’s board of managers/trustees (or equivalent body) (hereinafter “Board”) hereby delegates to Bank, and, except as to the country or countries as to which Bank may, from time to time, advise Customer that it does not accept such delegation, Bank hereby accepts the delegation to it, of the obligation to perform as Customer’s ‘Foreign Custody Manager’ (as that term is defined in Rule 17f-5(a)(3) as promulgated under the Investment Company Act of 1940, as amended ("1940 Act")), including for the purposes of: (i) selecting Eligible Foreign Custodians (as that term is defined in Rule 17f-5(a)(1), and as the same may be amended from time to time, or that have otherwise been exempted pursuant to an SEC exemptive order) to hold foreign Financial Assets and Cash, (ii) evaluating the contractual arrangements with such Eligible Foreign Custodians (as set forth in Rule 17f-5(c)(2)), and (iii) monitoring such foreign custody arrangements (as set forth inRule 17f-5(c)(3)). (b) In connection with the foregoing, Bank shall: (i) provide written reports notifying Customer’s Board of the placement of “Financial Assets and Cash” with particular Eligible Foreign Custodians, and also provide a description of Bank’s threshold for determination that a change in arrangements is material,and of any material change in the arrangements with such Eligible Foreign Custodians, with such reports to be provided to Customer’s Board at such times as the Board deems reasonable and appropriate based on the circumstances of Customer’s foreign custody arrangements (and until further notice from Customer such reports shall be provided not less than quarterly with respect to the placement of Financial Assets and Cash with particular Eligible Foreign Custodians and with reasonable promptness upon the occurrence of any material change in the arrangements with such Eligible Foreign Custodians); Customer considers any change that affects safe custody, beneficial ownership or transferability of Customer’s Financial Assets and Cash to constitute a “material change.” (ii) exercise such reasonable care, prudence and diligence in performing as Customer’s Foreign Custody Manager as a person having responsibility for the safekeeping of foreign Financial Assets and Cash would exercise; (iii) in selecting an Eligible Foreign Custodian, first have determined that foreign Financial Assets and Cash placed and maintained in the safekeeping of such Eligible Foreign Custodian shall be subject to reasonable care, based on the standards applicable to custodians in the relevant market, after having considered all factors relevant to the safekeeping of such foreign Financial Assets and Cash, including, without limitation, those factors set forth in Rule 17f-5(c)(1)(i)-(iv); (iv) determine that the written contract with an Eligible Foreign Custodian satisfies the requirements of Rule 17f-5(c)(2), requires that the Eligible Foreign Custodian shall provide reasonable care for foreign Financial Assets and Cash based on the standards applicable to custodians in the relevant market and provides indemnification for losses of foreign Financial Assets held in accordance with such contract; and (v) have established a system to monitor the continued appropriateness of maintaining foreign Financial Assets and Cash with particular Eligible Foreign Custodians and of the governing contractual arrangements in accordance with Rule 17f-5(c)(3); it being understood, however, that in the event that Bank shall have determined that the existing Eligible Foreign Custodian in a given country would no longer afford foreign Financial Assets and Cash reasonable care and that no other Eligible Foreign Custodian in that country would afford reasonable care, Bank shall promptly so advise Customer and shall then act in accordance with the Instructions of Customer with respect to the disposition of the affected foreign Financial Assets and Cash. Subject to (b)(i)-(v) above, Bank is hereby authorized to place and maintain foreign Financial Assets and Cash on behalf of Customer with Eligible Foreign Custodians pursuant to a written contract deemed appropriate by Bank. (c) Except as expressly provided herein, Customer shall be solely responsible to assure that the maintenance of foreign Financial Assets and Cash hereunder complies with the rules, regulations, interpretations and exemptive orders as promulgated by or under the authority of the SEC. (d) Bank represents to Customer that it is a U.S. Bank as defined in Rule 17f-5(a)(7).Customer represents to Bank that: (1) the foreign Financial Assets and Cash being placed and maintained in Bank's custody are subject to the 1940 Act, as the same may be amended from time to time and (2) its Board has determined that it is reasonable to rely on Bank to perform as Customer’s Foreign Custody Manager for foreign Financial Assets and Cash in each country in which Customer’s Financial Assets and Cash shall be held hereunder and determined to accept Country Risk.Nothing contained herein shall require Bank to make any selection or to engage in any monitoring on behalf of Customer that would entail consideration of Country Risk. (e) Bank shall provide to Customer such information relating to Country Risk as is specified in Appendix 1 hereto.Customer hereby acknowledges that: (i) such information is solely designed to inform Customer of market conditions and procedures and is not intended as a recommendation to invest or not invest in particular markets; and (ii) Bank has gathered the information from sources it considers reliable, but that Bank shall have no responsibility for inaccuracies or incomplete information. B.Add a new Section 2.20 to the Agreement as follows: 2.20Compliance with SEC Rule 17f-7 ("Rule 17f-7"). (a) Bank shall, for consideration by Customer, provide an analysis of the custody risks associated with maintaining Customer’s Foreign Assets with each Eligible Securities Depository used by Bank as of the date hereof (or, in the case of an Eligible Securities Depository not used by Bank as of the date hereof, prior to the initial placement of Customer’s foreign Assets at such Depository) and at which any foreign Assets of Customer are held or are expected to be held.The foregoing analysis will be provided to Customer at Bank’s Website.In connection with the foregoing, Customer shall notify Bank of any Eligible Securities Depositories at which it does not choose to have its Foreign Assets held.Bank shall monitor the custody risks associated with maintaining Customer’s foreign Assets at each such Eligible Securities Depository on a continuing basis and shall promptly notify Customer or its adviser of any material changes in such risks. (b) Bank shall exercise reasonable care, prudence and diligence in performing the requirements set forth in Section 2.20(a) above. (c) Based on the information available to it in the exercise of diligence, Bank shall determine the eligibility under Rule 17f-7 of each depository before including it on Schedule 1 hereto and shall promptly advise Customer if any Eligible Securities Depository ceases to be eligible.(Eligible Securities Depositories used by Bank as of the date hereof are set forth in Schedule 1 hereto, and as the same may be amended on notice to Customer from time to time.) C. Add the following after the first sentence of Section 5.1(a) of the Agreement:“At the request of Customer, Bank may, but need not, add to Schedule 1 of the Master Global Custody Agreement an Eligible Foreign Cus­todian where Bank has not acted as Foreign Custody Manager with respect to the selection thereof.Bank shall notify Customer in the event that it elects to add any such entity subject to the terms herein and the requirements of Rule 17f-5 under the 1940 Act,” D. Add the following language as Sections 5.1(d), (e) and (f) of the Agreement: (d) The term Subcustodian as used herein shall mean the following: (i) a ‘U.S. Bank,’ which shall mean a U.S. bank as defined in Rule 17f­-5(a)(7); (ii) an ‘Eligible Foreign Custodian,’ which shall mean: (i) a banking institution or trust company, incorporated or organized under the laws of a country other than the United States, that is regulated as such by that country's government or an agency thereof, and (ii) a majority-owned direct or indirect subsidiary of a U.S. bank or bank holding company which subsidiary is incorporated or organized under the laws of a country other than the United States.In addition, an Eligible Foreign Custodian shall also mean any other entity that shall have been so qualified by exemptive order, rule or other appropriate action of the SEC. (iii) For purposes of clarity, it is agreed that as used in Section 5.2(a), the term Subcustodian shall not include any Eligible Foreign Custodian as to which Bank has not acted as Foreign Custody Manager. (e) The term ‘securities depository’ as used herein when referring to a securities depository located outside the U.S. shall mean:an “Eligible Securities Depository” which, in turn, shall have the same meaning as in Rule 17f-7(b)(1)(i)-(vi) as the same may be amended from time to time, or that has otherwise been made exempt pursuant to an SEC exemptive order; provided that, prior to the compliance date with Rule 17f-7 for a particu­lar securities depository the term “securities depositories” shall be as defined in (a)(1)(ii)-(iii) of the 1997 amendments to Rule 17f-5. (f) The term “securities depository” as used herein when referring to a securities depository located in the U.S. shall mean a “securities depository” as defined in Rule 17f-4(a). At the Customer's election, the Customer shall be entitled to be subrogated to the rights of the Bank with respect to any claims against an Eligible Foreign Custodians, or an Eligible Securities Depository as a consequence of any loss, damage, cost, expense, liability or claim if and to the extent that the Customer has not been made whole for any such loss, damage, cost, expense, liability or claim. E. Add a new Section 2.21 to the Agreement as follows: 2.21Russian Equity Securities. With respect to holding by the Customer of Russian equity Securities, the following shall apply: (a) Definitions The following words shall have the meanings ascribed to them in this Section 2.21: (1) “Registrar Company” shall mean any entity providing share registration services to an issuer of Russian Securities and appropriately licensed by the Federal Commission for Securities and Securities Markets (or any replacement body) in Russia. (2) “Registrar Contract” shall mean a contract between the Russian Subcustodian and Registrar Company (3) “Russian Securities Depository” shall mean any entity licensed under Russian Federal law to carry out, as a depository, registration of rights to Russian Securities, which, in turn, the Russian Securities Depository has registered on an omnibus basis with Registrar Companies. (4) “Russian Subcustodian”shall mean J.P. Morgan Bank International (Limited Liability Company), an indirect wholly-owned subsidiary of JPMorgan Chase & Co., located in Moscow, Russia, and any nominee companies appointed by it (and shall also mean any additional or successor subcustodian used by the Bank in Russia and any nominee companies appointed by it or them). (5) “Share Extract” shall mean an extract of its share registration books issued by a Registrar Company or shareholding statement from a Russian Securities Depository indicating an investor’s ownership of a security. Share Extracts are not securities and cannot be used to transfer ownership. They may, however, be useful in establishing proper ownership if any dispute arises as to the Customer’s ownership of certain shares. (b) Payment and Settlement Notwithstanding anything to the contrary herein, with respect to purchasing Russian equity Securities, payment therefor shall not be made prior to the issuance by the Registrar Company or Russian Securities Depository (as the case may be) of the Share Extract evidencing the transfer of ownership of the Russian Securities being purchased. (c) Responsibility for Registrar Companies (1) The Bank agrees to provide services in relation to Russian Securities for which the Russian Subcustodian has entered into a Registrar Contract with the relevant Registrar Company. Bank and Russian Subcustodian will use reasonable care in performing their respective obligations under this Agreement in accordance with the standards prevailing in the applicable market.Bank and Russian Subcustodian will not be in violation of this Agreement with respect to any matter as to which they satisfied their respective obligation of reasonable care. (2) Bank and Russian Subcustodian shall exercise reasonable care, prudence and diligence in carrying out all their respective duties and obligations under this Agreement, and shall be liable to Customer for any and all direct Losses suffered or incurred by such Customer resulting from Financial Assets held at a Registrar Company or Russian Securities Depository if such Loss directly resulted from Bank's and/or Russian Subcustodian’s gross negligence or willful misconduct.No Registrar Company or Russian Securities Depository shall be, or shall be deemed to be the Bank, the Russian Subcustodian, a correspondent, a subcustodian or the employee, agent or personnel of any of the foregoing. F. Add a new Section 6.2 to the Agreement as follows: 6.2 Regulatory Compliance. Bank acknowledges that it will provide statement(s) regarding its control environment with respect to compliance with the federal securities laws in a form agreed to between the Bank and Customer. Appendix 1 Information Regarding Country Risk 1. To aid Customer in its determinations regarding Country Risk, Bank shall furnish annually and upon the initial placing of Financial Assets and Cash into a country the following information (check items applicable): AOpinions of local counsel concerning: i. Whether applicable foreign law would restrict the access afforded Customer’s independent public accountants to books and records kept by an eligible foreign custodian located in that country. ii. Whether applicable foreign law would restrict Customer's ability to recover its Financial Assets and Cash in the event of the bankruptcy of an Eligible Foreign Custodian located in that country. iii. Whether applicable foreign law would restrict Customer's ability to recover Financial Assets that are lost while under the control of an Eligible Foreign Custodian located in the country. B.Written information concerning: i. The foreseeability of expropriation, nationalization, freezes, or confiscation of Customer's Financial Assets. ii. Whether difficulties in converting Customer's cash and cash equivalents to U.S. dollars are reasonably foreseeable. C.A market report with respect to the following topics: (i) securities regulatory environment; (ii) foreign ownership restrictions; (iii) foreign exchange; (iv) securities settlement and registration; (v) taxation; and (vi) depositories (including depository evaluation), if any. 2. To aid Customer in monitoring Country Risk, Bank shall furnish board the following additional information: Market flashes, including with respect to changes in the information in market reports SCHEDULE 1 SECURITIES DEPOSITORIES COUNTRY DEPOSITORY INSTRUMENTS ARGENTINA CVSA Equity, Corporate Debt, Government Debt (Caja de Valores S.A.) CRYL Government Debt (Central de Registration y Liquidacion de Instrumentos de Endeudamiento Publico) AUSTRALIA ASX Austraclear Corporate Debt, Money Market, Government Debt (Austraclear Limited) and Semi-Government Debt ASTC Equity (ASX Settlement and Transfer Corporation Pty Limited) AUSTRIA OeKB Equity, Corporate Debt, Government Debt (Oesterreichische Kontrollbank AG) BAHRAIN CDS Equity (Bahrain Stock Exchange Clearing, Settlement and Central Depository System) BANGLADESH CDBL Equity, Government Debt (Central Depository Bangladesh Limited) BELGIUM Euroclear Belgium Equity, Corporate Debt NBB Corporate Debt, Government Debt (National Bank of Belgium) BERMUDA BSD Equity (Bermuda Securities Depository) BOTSWANA CSDB Equity (Central Securities Depository Company of Botswana Limited) BRAZIL CBLC Equity (Companhia Brasileira de Liquidacao e de Custodia) CETIP Corporate Debt (Central de Custodia e de Liquidacao Financiera de Titulos Privados) SELIC Government Debt (Sistema Especial de Liquidacao e Custodia) BULGARIA BNB Government Debt (Bulgaria National Bank) CDAD Equity, Corporate Debt (Central Depository A.D.) CANADA CDS Equity, Corporate, Government Debt (The Canadian Depository for Securities Limited) CHILE DCV Equity, Corporate Debt, Government Debt (Deposito Central de Valores S.A.) CHINA, SHANGHAI CSDCC, Shanghai Branch Equity (China Securities Depository and Clearing Corporation Limited, Shanghai Branch) CHINA, SHENZHEN CSDCC, Shenzhen Branch Equity (China Securities Depository and Clearing Corporation Limited, Shenzhen Branch) COLOMBIA DCV Government Debt (Deposito Central de Valores) DECEVAL Equity, Corporate Debt, Government Debt (Deposito Centralizado de Valores de Colombia S.A.) CROATIA SKDD Equity, Corporate Debt, Government Debt (Central Depository and Clearing Company Inc. - Stredisnje klirinsko depozitarno drustro, d.d.) CYPRUS CSD Equity, Corporate Debt, Government Debt (Central Securities Depository) CZECH REPUBLIC SCP Equity, Corporate Debt, Government Debt (Stredisko cennych papiru - Ceska republica) CNB Government Debt (Ceska Narodni Banka) DENMARK VP Equity, Corporate Debt, Government Debt (VP Securities A/S) EGYPT MCDR Equity, Corporate Debt (Misr for Clearing, Depository and Central Registry) CBE Government Debt (Central Bank of Egypt) ESTONIA ECDS Equity, Corporate Debt, Government Debt (Estonian Central Depository for Securities Limited) FINLAND Euroclear Finland Equity, Corporate Debt, Government Debt (Euroclear Finland Ltd) FRANCE Euroclear France Equity, Corporate Debt, Government Debt (Euroclear France S.A.) GERMANY CBF Equity, Corporate Debt, Government Debt (Clearstream Banking AG (Frankfurt)) GHANA BOG Government Debt (Bank of Ghana) GREECE CSD Equity, Corporate Debt (Hellenic Exchanges S.A. Holding, Clearing, Settlement and Registry) BoG Government Debt (Bank of Greece) HONG KONG HKSCC Equity (Hong Kong Securities Clearing Company Limited) HKMA CMU Corporate Debt, Government Debt (Hong Kong Monetary Authority Central Moneymarkets Unit) HUNGARY KELER Zrt. Equity, Corporate Debt, Government Debt (Central Clearing House and Depository (Budapest) Ltd.) ICELAND ISD Equity, Corporate Debt, Government Debt (The Islandic Securities Depository) INDIA NSDL Equity, Corporate Debt, Government Debt (National Securities Depository Limited) CDSL Equity, Corporate Debt, Government Debt (Central Depository Services (India) Limited) RBI Government Debt (Reserve Bank of India) INDONESIA KSEI Equity, Corporate Debt (PT Kustodian Sentral Efek Indonesia) Bank Indonesia Government Debt INTERNATIONAL SECURITIES Euroclear Bank Internationally Traded Debt, Equity MARKET (Euroclear Bank S.A./N.V.) CBL Internationally Traded Debt, Equity (Clearstream Banking, S.A.) IRELAND Euroclear UK & Ireland Equity, Corporate Debt (Euroclear UK & Ireland Limited) ISRAEL TECH Equity, Corporate Debt, Government Debt (Tel Aviv Stock Exchange Clearing House Ltd.) ITALY Monte Titoli S.p.A. Equity, Corporate Debt, Government Debt IVORY COAST DC/BR Equity (Le Depositaire Central / Banque de Reglement) JAMAICA JCSD Equity, Corporate Debt, Government Debt (Jamaica Central Securities Depository) JAPAN JASDEC Equity, Convertible Debt (Japan Securities Depository Center, Incorporated) BoJ Registered Government Debt (Bank of Japan) JORDAN SDC Equity, Corporate Debt (Securities Depository Center) KAZAKHSTAN CSD Equity (Central Securities Depository CJSC) KENYA CBCD Government Debt (Central Bank Central Depository) CDSC Equity, Corporate Debt (Central Depository and Settlement Corporation Limited) KUWAIT KCC Equity, Corporate Debt (The Kuwait Clearing Company S.A.K.) LATVIA LCD Equity, Corporate Debt, Government Debt (Latvian Central Depository) LEBANON Midclear S.A.L. Equity (Custodian and Clearing Center of Financial Instruments for Lebanon and the Middle East S.A.L.) BDL Government Debt (Banque du Liban) LITHUANIA CSDL Equity, Corporate Debt, Government Debt (Central Securities Depository of Lithuania) LUXEMBOURG CBL Equity (Clearstream Banking, S.A.) MALAYSIA Bursa Depository Equity, Corporate Debt (Bursa Malaysia Depository Sdn Bhd) BNM Government Debt (Bank Negara Malaysia) MALTA CSD Equity, Corporate Debt, Government Debt (The Central Securities Depository) MAURITIUS CDS Equity, Corporate Debt (Central Depository and Settlement Company Limited) BOM Government Debt (Bank of Mauritius) MEXICO INDEVAL Equity, Corporate Debt, Government Debt (S.D. INDEVAL S.A. de C.V.) MOROCCO Maroclear Equity, Corporate Debt, Government Debt NETHERLANDS Euroclear Nederland Equity, Corporate Debt, Government Debt NEW ZEALAND NZCSD Equity, Corporate Debt, Government Debt (New Zealand Central Securities Depository) NIGERIA CSCS Equity, Corporate Debt, Government Debt (Central Securities Clearing System Limited) NORWAY VPS Equity, Corporate Debt, Government Debt (Verdipapirsentralen ASA) OMAN MDSRC Equity, Corporate Debt (The Muscat Depository and Securities Registration Company, S.A.O.C.) PAKISTAN CDC Equity, Corporate Debt (Central Depository Company of Pakistan Limited) SBP Government Debt (State Bank of Pakistan) PERU CAVALI Equity, Corporate Debt, Government Debt (CAVALI ICLV S.A.) PHILIPPINES PDTC Equity, Corporate Debt (Philippine Depository and Trust Corp.) RoSS Government Debt (Register of Scripless Securities) POLAND NDS Equity, Long-Term Government Debt (National Depository for Securities S.A.) RPW Short-Term Government Debt (Registry of Securities) PORTUGAL INTERBOLSA Equity, Corporate Debt, Government Debt (Sociedade Gestora de Sistemas de Liquidacao e de Sistemas Centralizados de Valores Mobiliarios, S.A.) QATAR Equity QE (Qatar Exchange) ROMANIA CD S.A. Equity, Corporate Debt (Central Depository S.A.) NBR Government Debt (National Bank of Romania) RUSSIA VTB Government Debt (Ministry of Finance Bonds) (Vneshtorgbank) NDC Corporate Debt, Government Debt (GKOs/OFZs) (The National Depository Center) SAUDI ARABIA Tadawul Equity, Corporate Debt (The Saudi Securities Exchange (Tadawul) Company) SAMA Government Debt (Saudi Arabian Monetary Authority) SERBIA CSD Equity, Corporate Debt, Government Debt (Central Securities Depository and Clearing House for Serbia) SINGAPORE CDP Equity, Corporate Debt (The Central Depository (Pte) Limited) MAS Government Debt (Monetary Authority of Singapore) SLOVAK REPUBLIC CDCP Equity, Corporate Debt, Government Debt (Centralny depozitar cennych papierov SR, a.s.) SLOVENIA KDD Equity, Corporate Debt, Government Debt (Centralna klirinsko depotna druzba d.d.) SOUTH AFRICA Strate Ltd. Equity, Corporate Debt, Government Debt (Strate Central Securities Depository) SOUTH KOREA KSD Equity, Corporate Debt, Government Debt (Korea Securities Depository) SPAIN IBERCLEAR Equity, Corporate Debt, Government Debt (Sociedad de Gestion de los Sistemas de Registro, Compensacion y Liquidacion de Valores, S.A.) SRI LANKA CDS Equity, Corporate Debt (Central Depository System (Private) Limited) LankaSecure Government Debt SWEDEN Euroclear Sweden Equity, Corporate Debt, Government Debt (Euroclear Sweden AB) SWITZERLAND SIX SIS Equity, Corporate Debt, Government Debt (SIX SIS AG) TAIWAN TDCC Equity, Corporate Debt (Taiwan Depository and Clearing Corporation) CBC Government Debt (Central Bank of the Republic of China) THAILAND TSD Equity, Corporate Debt, Government Debt (Thailand Securities Depository Company Limited) TUNISIA STICODEVAM Equity, Corporate Debt, Government Debt (Societe Tunisienne Interprofessionnelle pour la Compensation et le Depot des Valeurs Mobilieres) TURKEY CRA Equity, Corporate Debt (Central Registry Agency) CBoT Government Debt (Central Bank of Turkey) UKRAINE MFS Corporate Debt, Selected Equity (Interregional Securities Union) UNITED ARAB EMIRATES - ADX Equity, Corporate Debt, Government Debt ADX (Abu Dhabi Securities Exchange) UNITED ARAB EMIRATES - DFM Equity, Corporate Debt, Government Debt DFM (Dubai Financial Market) UNITED ARAB EMIRATES - NASDAQ Dubai Equity, Corporate Debt NASDAQ Dubai (NASDAQ Dubai Limited) UNITED KINGDOM Euroclear UK & Ireland Equity, Corporate Debt, Government Debt (Euroclear UK & Ireland Limited) UNITED STATES DTC Equity, Corporate Debt (The Depository Trust Company) FRB Government Debt, Mortgage Back Debt (Federal Reserve Bank) URUGUAY BCU Government Debt (Banco Central del Uruguay) VENEZUELA BCV Government Debt (Banco Central de Venezuela) CVV Equity, Corporate Debt, Money Market (Caja Venezolana de Valores, S.A.) VIETNAM VSD Equity, Corporate Debt, Government Debt (Vietnam Securities Depository) ZAMBIA CSD Equity, Government Debt (LuSE Central Shares Depository Limited) BoZ Government Debt (Bank of Zambia)
